Citation Nr: 0501934	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  99-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Denver, Colorado 
(the RO).

Procedural history

The veteran served on active duty from September 1976 to July 
1995.  Service in Southwest Asia during the Persian Gulf War 
is indicated by the evidence of record.

In August 1995, the RO received the veteran's claim of 
entitlement to service connection for residuals of a head 
injury.  A claim for service connection for a deviated nasal 
septum (claimed as residuals of a fractured nose and 
epistaxis) was added in October 1995.  A May 1998 rating 
decision denied the claims on the basis that they were not 
well grounded.  In November 2000, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was enacted.  The VCAA 
eliminated well groundedness from the standard of review, and 
thus the RO undertook readjudication of the claims.  See 
section 7b of the VCAA, Pub.L. No. 106-475, 114 Stat. 2096 
(2000).  In a January 2003 supplemental statement of the case 
(SSOC), the RO again denied the veteran's claims, applying 
the current standard of review.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in September 2004.  A transcript 
of the hearing has been associated with the veteran's VA 
claims folder.  During the hearing, the veteran and his 
representative expressed a desire to amend their claim to 
include service connection for PTSD.  See Hearing Transcript 
at 11, 13-14.  This request was formalized by a written 
statement (VA Form 21-4138) submitted on the day of hearing.  
The veteran also submitted additional medical evidence 
directly to the Board at the hearing.  He has waived review 
of this evidence by the RO.  See 38 C.F.R. § 20.1304.

Issues not on appeal

The veteran's original appeal also included increased rating 
claims for service-connected chondromalacia and degenerative 
joint disease of the knees, degenerative joint disease of the 
low back, and tinniutus.  The veteran has withdrawn these 
claims and they are therefore no longer in appellate status.  
See Hearing Transcript at 2-3 (withdrawing the increased 
rating claims for tinnitus and the bilateral knee 
disability); VA Form 646 dated August 2001 (withdrawing the 
increased rating claim for the low back disability); see also 
38 C.F.R. § 20.204 (2004).

The service connection claims for head injury residuals and 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDING OF FACT

A preponderance of the medical evidence of record does not 
support a finding that a deviated nasal septum or any other 
disability of the nose currently exists.


CONCLUSION OF LAW

A deviated nasal septum was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a deviated nasal 
septum.

The veteran is seeking entitlement to service connection for 
a deviated nasal septum.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

As was noted in the Introduction, the concept of a well-
grounded claim was eliminated by the VCAA.  The current 
standard of review is as follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As was explained in the Introduction, the veteran's claim was 
initially adjudicated by the RO before the enactment of the 
VCAA by applying the then-existent but now obsolete well 
groundedness standard.   Subsequent to the enactment of the 
VCAA, the RO denied service connection for the claimed 
disability based on the substantive merits.  Thus, any 
procedural defect contained in past RO adjudications which 
applied the now obsolete well groundedness standard has since 
been rectified.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the 
January and April 2003 supplemental statements of the case 
(SSOCs) of the relevant law and regulations pertaining to his 
claims.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated 
February 2003.  This letter advised the veteran of the 
provisions relating to the VCAA, to include advising him of 
the need to provide evidence of a current disability and its 
relationship to an injury or disease incurred in service.  
Specifically, he was advised that VA would obtain service 
medical records, military records, VA medical records, 
employment records, and records from other federal agencies 
identified by him.  He was also informed that he could 
provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.  The 
veteran was also advised that he could submit statements from 
himself or others describing the symptoms associated with his 
condition.  He was further instructed to tell VA about any 
additional information or evidence he wished to obtain, but 
was cautioned that it was his responsibility to support his 
claim with appropriate evidence.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim 
(by the May 1998 rating decision).  See Pelegrini v. 
Principi,  
17 Vet. App. 412 (2004).  The Board notes, however, that such 
a situation was a practical and legal impossibility, because 
the initial adjudication of the claim pre-dated the enactment 
of the VCAA.  The claim was readjudicated, and a SSOC was 
provided to the veteran in April 2003, following VCAA notice 
compliance action.  The veteran submitted additional medical 
evidence following receipt of the February 2003 VCAA notice 
letter and an additional VA medical examination was 
conducted.  This additional evidence was considered by the RO 
in the April 2003 SSOC.  Thus, any concerns expressed by the 
Court in Pelegrini as to adjudication of the claim before 
issuance of a VCAA notice letter have been rectified by the 
subsequent readjudication of the claim.  Therefore, there is 
no prejudice to the veteran in proceeding to consider the 
claim on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records as well as VA and private medical records.  The 
veteran and his representative have not identified any 
outstanding evidence.  

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and presented testimony at a hearing before the 
undersigned Veterans Law Judge in September 2004.  
See 38 C.F.R. § 3.103 (2004).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).

Factual Background

Service medical records indicate that the veteran was 
diagnosed with a deviated nasal septum with epistaxis in July 
1995, the month he retired from service.  He was advised to 
consider nasal septoplasty.  He also complained of occasional 
nosebleeds on his separation examination.  The veteran 
underwent the recommended septoplasty procedure to correct 
the deviated septum in December 1995.  No other treatment for 
a deviated septum is indicated by the evidence of record.

Also of record is the report of a February 2003 VA 
examination.  During the examination, the veteran complained 
of suffering from weekly nosebleeds since 1993.  He stated 
that the nosebleeds only last a couple of minutes and are 
relieved with pressure.  No emergency room visits for packing 
have been required.  The examiner noted that the veteran has 
no history of other sites of bleeding, hematuria, blood 
dyscrasia, anemia, leukopenia, recurrent infection, or a 
family history of coagulopathy.  The examiner also asserted 
that there was insufficient evidence to warrant a diagnosis 
of any acute or chronic medical condition leading to the 
etiology of nosebleeds.

During his September 2004 hearing, the veteran stated that he 
no longer suffered from nosebleeds and has no problems 
breathing through his nose.  His complaints were limited to 
snoring.  See Hearing Transcript at 7.



Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (2), disease or injury in 
service, the evidence of record reflects that the veteran was 
diagnosed with a deviated nasal septum while in service.  
Hickson element (2) has therefore been met.

With respect to Hickson element (1), current disability, it 
appears from the medical evidence of record, which has been 
recapitulated above, that although the veteran unquestionably 
had a deviated nasal septum on separation from service, that 
problem was corrected by the December 1995 surgery.  It 
appears that the veteran has not been treated for a deviated 
nasal septum following this procedure.  Furthermore, at the 
September 2004 hearing, the veteran himself contended that he 
no longer suffered from nosebleeds and has no problems 
breathing through his nose.  His complaints were limited to 
snoring.  More importantly, the February 2003 VA examiner 
failed to find any diagnosable condition which would lead to 
the etiology of nosebleeds.

As alluded to in the law and regulation section above, it is 
now well settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  In the 
instant case, the veteran's deviated nasal septum appears to 
have been corrected by the December 1995 surgery and no 
diagnosable condition was found in the February 2003 VA 
examination.  Thus, the evidence of record does not indicate 
that a deviated nasal septum or any other disability of the 
nose currently exists.  

While the Board acknowledges the veteran's complaints of 
snoring and occasional nosebleeds, it is now well established 
that isolated symptoms, alone, absent a finding of an 
underlying disorder, cannot be service connected.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
[symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of a 
claimed disability, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In the absence of any diagnosed disability, service 
connection may not be granted.  Hickson element (1) has not 
been met, and the veteran's claim fails on that basis alone.

As to element (3), medical nexus, there is of record no 
competent medical nexus opinion which serves to link any 
claimed current disability to the veteran's military service.  
In the absence of a current disability, such an opinion would 
be manifestly impossible.  Hickson element (3) has therefore 
also not been met and the veteran's claim fails on this 
additional basis.

The Board has no reason to doubt that the veteran snores or 
that he may experience occasional nosebleeds.  As discussed 
above, this alone is not sufficient to warrant entitlement to 
service connection.  See Sanchez-Benitez, supra; see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a deviated 
nasal septum.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for a deviated nasal septum is denied.


REMAND

2.  Entitlement to service connection for residuals of a head 
injury.

The veteran has claimed entitlement to service connection for 
residuals of a head injury.  As noted in the Introduction, he 
recently has also claimed entitlement to service connection 
for PTSD.  The Board believes that a recitation of the facts 
would be helpful in the instant case.

Factual Background

The veteran served in the United States Army from September 
1976 to July 1995, including service in Kuwait during the 
Persian Gulf War from April 1993 to June 1993.  For over 13 
and a half years of his military career, the veteran worked 
as an explosive ordinance disposal specialist.

Service medical records indicate that the veteran first 
complained of memory loss in June 1990.  No description of 
the memory loss (beyond the inability to remember dates) was 
noted, and no medical follow up was conducted at that time.

The veteran served in the Persian Gulf area, disarming 
explosive ordinance.  He suffered a head injury in November 
1991 subsequent to falling from the back of a motor vehicle.  
Shortly after the fall, the veteran complained of double and 
triple vision, dizziness, and pain in the head and neck.  
Abrasions and contusions were noted, but the veteran denied 
loss of consciousness or nausea.  Cranial nerves II-XII were 
intact and he was neuromuscularly intact.  X-rays of the C-
spine and skull were within normal limits.  By the following 
day, the double vision and dizziness had resolved.  The 
veteran did not complain of memory loss at that time.

Complaints of memory loss were noted in October and November 
1994.  At that time, the veteran complained of intermittent 
memory loss since May 1992.  The veteran described memory 
loss as affecting his ability to recall procedures associated 
with his position as an explosive ordinance disposal 
specialist.  He also complained that memory loss extended 
into his daily activities and that he often misplaced items 
such as his car keys and glasses.  No history of headaches, 
meningitis, seizures, fever, or severe illness was noted.  
The veteran denied any focal weakness, tingling, neurological 
deficit, symptoms of depression, sleeping difficulty, 
appetite loss, or anhedonia.  Cranial nerves were found to be 
intact and a head CT scan and EEG were both negative.

On separation from service, the examiner noted the veteran's 
subjective complaints of memory loss.

During an October 1995 VA examination, the veteran reported 
that since being stationed in Kuwait, he had noticed marked 
memory loss.  The examiner noted that the veteran seemed to 
incompletely register information initially and then is 
unable to call it back to memory later.  However, the 
examiner also noted that occasionally the veteran will be 
unable to remember something immediately and have it well at 
hand hours later.  The examiner opined that the veteran's 
memory difficulties were chiefly attentional in nature, but 
overall mental status testing did not reveal significant 
problems with recall.  The veteran also reported some anxiety 
due to his retirement from service and the death of his 
parents.  A diagnosis of adjustment disorder with anxiety was 
rendered.

Further psychological testing was conducted in connection 
with a November 2002 VA examination.  During this 
examination, the veteran again reported memory problems 
beginning in 1993 while stationed in Kuwait.  The examiner 
conducted interviews not only with the veteran, but with his 
sister as well.  The interviews yielded an extensive 
psychosocial history and reflected the veteran's reports of 
marital difficulty, abuse during childhood, on the job 
stress, and reports of difficulty with money management and 
possible bankruptcy.  Extensive psychological testing in a 
variety of areas was also conducted.  The examiner opined 
that due to a variety of stressful life experiences, 
especially the stress of working with explosives, the veteran 
began "mentally escaping" and "subconsciously began to 
forget, or repress information that would allow him to 
continue in this line of work.  However, repression is a 
rough and global defense, so in addition to forgetting work 
related information, [the veteran] also loses track of daily 
details and information that was [sic] positive and important 
to him."  

Overall, the examiner concluded that the veteran's 
"perceived cognitive deficits are not likely associated with 
a neurological dementia.  Therefore, although [the veteran's] 
perceived difficulties with memory are certainly real, . . . 
they are not likely caused by organic brain damage.  They are 
more likely than not caused by a psychological process."  A 
diagnosis of amnestic disorder, not otherwise specified was 
rendered.  

Based in part on this examination, service connection for 
memory loss was granted in a January 2003 rating decision.

An additional VA medical examination was conducted in 
February 2003.  The veteran again described memory problems 
consistent with those previously noted.  He also reported 
headaches beginning in approximately 1992 which begin in the 
back of the neck and radiate to the front of the head.  The 
headaches were found to be of variable frequency, ranging 
from three times per week to one every two months.  The 
examiner noted that headaches related to a head injury 
typically are worse immediately after the injury and will 
improve with time.  However, in the veteran's case "there 
seems to have been a significant period of time between the 
development of the headaches and the head injury such that 
the headaches do not appear to have been sequelae of the head 
injury."  The examiner also noted that the cognitive 
problems described by the veteran are those typically seen in 
the setting of distraction or depression and stated that 
overall the veteran "does not currently appear to have any 
sequelae specifically related to his closed head injury [in 
service]." 

Also of record are treatment records from L.M.R., L.P.C. 
dated January 2002 to October 2004 and a letter to VA from 
L.M.R. dated August 2004.  In her August 2004 letter, L.M.R. 
noted that the veteran was originally seen for treatment of a 
panic disorder without agoraphobia, but that over the past 
year the veteran has been exhibiting symptoms of PTSD.  

At the September 2004 hearing, the veteran's representative 
suggested that the veteran's (service-connected) memory loss 
may not be an independent illness, but instead may be merely 
a symptom of PTSD.  He further argued that if it were 
determined that memory loss was a symptom of PTSD, the 
veteran is in effect already service connected for this 
condition, although inaccurately characterized as memory 
loss.

Reason for remand

The medical evidence outlined above reveals that the veteran 
has been diagnosed with various disorders including 
adjustment disorder, amnestic disorder, and panic disorder.  
He has also been found to suffer from anxiety problems and 
has recently shown symptoms of PTSD.  The etiology of such 
disorders, particularly the veteran's memory loss, is 
somewhat uncertain.  It has been suggested that the cause of 
memory loss may be the November 1991 in-service head injury.  
Alternatively, a psychological cause for the veteran's 
difficulties, including his memory loss, has been suggested.  
In particular, the veteran's representative has suggested 
that the veteran's memory loss may be a symptom of PTSD and 
not an independent disorder.  However, there are suggestions 
that some or all of the veteran's problems may be due to 
assorted non-service-related issues.  Another possible theory 
is that the veteran's memory loss is due to an undiagnosed 
illness resulting from his service in the Persian Gulf.  See 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2004).

It is clear that there are a number of unanswered questions 
in this case.  In particular, the matter of whether the 
veteran has PTSD, possibly resulting from stressful 
experiences resulting from his experiences as an explosive 
ordinance disposal specialist, has not been adequately 
investigated.  The relationship between the veteran's 
service-connected memory loss and PTSD or the claimed head 
injury has also not been explored.  Finally, the possibility 
that the veteran's memory loss is a result of an undiagnosed 
illness resulting from service during the Persian Gulf War 
has not been considered.  

The Board is not able to make determinations as to the nature 
and etiology of the veteran's claimed disabilities absent a 
competent medical opinion which does so.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  Given the lack of a medical 
opinion addressing each of the above contentions, an 
additional medical opinion is needed to decide the claim, and 
the case must be remanded for this reason.  See Charles v. 
Principi, 16 Vet. App. 370 (2002);38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(4).  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should provide the veteran with a 
notice letter regarding his claim of 
service connection for PTSD which 
complies with the notification 
requirements of the VCAA.  Specifically, 
VBA should inform the veteran of what 
information and/or evidence he is 
responsible for providing to VA in 
connection with his claim and what 
information it is VA's responsibility to 
obtain.

2.  VBA should schedule the veteran for a 
VA examination to determine the exact 
nature and etiology of his memory loss 
and to determine the presence and 
etiology of PTSD.  The claims folder 
should be made available to and reviewed 
by the examiner prior to the examination.  
If PTSD is diagnosed, the examiner should 
identify the verified stressor(s) that 
form the basis for that diagnosis.  
Additionally, if PTSD is diagnosed, the 
examiner should be asked to determine if 
the veteran's service-connected memory 
loss is a symptom of PTSD or an 
independent disorder.

If the examiner finds that the veteran's 
memory loss is unrelated to PTSD, he or 
she should determine if it is at least as 
likely as not that the veteran's memory 
loss is due to the November 1991 in-
service head injury or is due to an 
undiagnosed illness resulting from 
service in Southwest Asia during the 
Persian Gulf War.

Appropriate psychological and/or other 
diagnostic testing or specialist 
consultations may be scheduled, if deemed 
to be necessary by the examiner.    A 
report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.  A complete 
rationale for all opinions expressed 
should be provided.

3.  After completing any additional 
development which is deemed to be 
necessary, VBA should then adjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  VBA should also 
readjudicate the issue of entitlement to 
service connection for residuals of a 
head injury.  If circumstances dictate, 
the matter of the service-connected 
memory loss should be revisited.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and given reasonable opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


